Case: 2:20-cv-05344-MHW-CMV Doc #: 32 Filed: 03/23/21 Page: 1 of 2 PAGEID #: 301




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 RODNEY SCOTT SLONE,

                        Plaintiff,

         v.                                                Civil Action 2:20-cv-5344
                                                           Judge Michael H. Watson
                                                           Magistrate Judge Chelsey M. Vascura
 ALLSTATE VEHICLE AND PROPERTY
 INSURANCE COMPANY, et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

       Plaintiff’s Complaint (ECF No. 5) asserts claims against, inter alia, defendants identified

as “John Doe 1–5.” To date, Plaintiff has not moved to amend the Complaint to substitute the

real names of the Doe defendants, nor effected service upon them as required by Federal Rule of

Civil Procedure 4(m). Accordingly, on March 2, 2021, this Court issued an order directing

Plaintiff to show cause why the Court should not dismiss the Doe defendants and why the Court

should allow an extension of time to effect service.

       To date, Plaintiff has not responded to the Show Cause Order, sought leave to amend the

Complaint to substitute the real names of the Does, or effected service on the Doe defendants. It

is therefore RECOMMENDED that this action be DISMISSED WITHOUT PREJUDICE

against the Doe defendants pursuant to Rule 4(m) for failure to timely effect service of process.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those
Case: 2:20-cv-05344-MHW-CMV Doc #: 32 Filed: 03/23/21 Page: 2 of 2 PAGEID #: 302




specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
